Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on February 4, 2021 (the “Response”), the Applicant amends claims 1, 9 and 13. Claims 1-20 are pending, of which claims 1, 9 and 13 are independent.
Response to Arguments
Regarding claims 1-20, the amendments to independent claims 1, 9 and 13 and its subsequent inheritance by dependent claims 2-8, 10-12 and 14-20 changes the scope of the claims. 
With regard to the 35 U.S.C. 103 rejection(s),  the Applicant’s arguments (Pages 8-10) filed on February 4, 2021 in view of the amendments to the claims have been fully considered and they are not persuasive in view of reasons set forth below: 
The Applicant’s amendments to claims 1-20 necessitates new grounds for rejection, wherein the amended claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemlin Billstrom et al (US Patent Publication 2021/0089683 A1; hereinafter Hemlin) in view of Tran et al (US Patent Publication No. US 2017/0232300A1; hereinafter Tran) and the detailed response is provided under the 35 U.S.C. 103 rejection. Hence, the Applicant’s arguments in view of the amendments have been fully considered but are not persuasive in view of reasons set forth above. 
Regarding the Claim Rejections under 35 U.S.C. 103, the Examiner has fully considered the Applicant's arguments and amendments but they are not persuasive. The Examiner further highlights that Hemlin is relied upon verifying an incoming sensor data stream for integrity using Merkle tree hashing and blockchain technology and Tran is relied upon to teach a blockchain technology that verifies data integrity using Patricia-Merkle trees. In light of the 
Since independent claims 1, 9 and 13 as submitted on September 21, 2020 were unpatentable over Tran in view of Coyne in view of Morrison in view of Dickens as set forth above, patentability of their dependent claims 2-8, 10-11 and 14-20 should be determined based on the claimed limitations recited thereon, rather than their independent claims 1, 9 and 13.
Regarding amended claims 1-20, the Applicant argues: “the Examiner concedes that Tran fail to teach "the subset of the industrial asset data being marked as invalid," as recited by claim 1, and "the subset of the industrial asset data marked as invalid in the data store," as recited by claims 9 and 13. Office Action, pp. 22, 26, 34, and 35. Instead, the Examiner relies on Coyne to allegedly teach these claimed features”.
In response, the Examiner emphasizes that the Office action does not concede but rather highlights that Tran does not ‘explicitly teach’ "the subset of the industrial asset data being marked as invalid," as recited by claim 1, and "the subset of the industrial asset data marked as invalid in the data store," as recited by claims 9 and 13.
Further, the Applicant argues, “an unverified sensor record does not teach or suggest a subset of industrial asset data being marked as invalid, as claimed. To be sure, Coyne discloses that when the monitors encounter a sensor that is unverified, the monitors stop monitoring that sensor. Id. at   43. That is, no sensor data is received from the unverified sensor. Id. at    21-25, 43, and 50. In sharp contrast, the pending claims recite that a subset of industrial asset data, received from industrial asset sensors, is marked as invalid, rather than the sensor (or a sensor record corresponding to the sensor) being marked as unverified. Further, Coyne cannot teach a subset of industrial asset data being marked as invalid because data is not received from a sensor corresponding to an unverified sensor record. See id. at  21-25, 43, and 50. Accordingly, Applicant respectfully submits that Coyne fails to teach or suggest a subset of industrial asset data being marked as invalid, as recited by claims 1, 9, and 13.”
In response, the Examiner highlights that the claim language as drafted and presented for examination recites “a subset of industrial asset data, received from industrial asset sensors, is marked as invalid” is taught by Coyne (Coyne: Figure 2, element 201 provides for receiving sensor registration request (sensor data) and element 204 provides for marking data as invalid; Note: The registration data is equivalent to subset of industrial asset data received from industrial asset sensors).
Further, the Applicant argues, “the Examiner concedes that Tran in view of Coyne in view of Morrison fails to teach "mark[ing] the subset of the industrial asset data in the data store as valid," as recited by claims 1, 9, and 13. Office Action, pp. 24, 26, 36, and 37. Instead, the Examiner relies on Dickens to allegedly teach these claimed features.” 
In response, the Examiner emphasizes that the Office action does not concede but rather highlights that Tran in view of Coyne in view of Morrison does not ‘explicitly teach’ " mark[ing] the subset of the industrial asset data in the data store as valid" as recited by claim 1, 9 and 13.
Further, the Applicant argues, “Tran, Coyne, Morrison, and Dickens, alone or in hypothetical combination, fail to teach or suggest a verification client having a verification client computer processor adapted to "create a first Patricia-Merkle trie comprising the subset of the industrial asset data and associated metadata" and "determine a hash value of the first Patricia-Merkle trie," and a verification server having a verification server computer processor adapted to "independently create a second Patricia-Merkle trie comprising the subset of the industrial asset data and the associated metadata, the second Patricia-Merkle trie generated independently of the verification client and the first Patricia-Merkle trie" and "determine an independent hash value associated with the second Patricia-Merkle trie," as recited by claim 13. …  Accordingly, Applicant respectfully submits that Tran, Coyne, Morrison, and Dickens, alone or in hypothetical combination, fail to teach, suggest or otherwise render obvious, "an independently created trie comprising the subset of industrial asset data and associated metadata, wherein the independently created trie and the hash value of the independently created trie are generated by the verification server independent of the verification client and the trie and the hash value of the trie are generated by the verification client independent of the verification server," as generally recited by claims 1, 9, and 13. Moreover, based at least in part on their dependencies from allowable claims 1, 9, and 13, as well as recitations therein, Applicant respectfully submits that claims 2-8, 10-12, and 14-20 are allowable and respectfully request allowance thereof. Withdrawal of the rejection is respectfully requested.”
In response, the Examiner highlights that Hemlin and Tran teach “an independently created trie comprising the subset of industrial asset data and associated metadata, wherein the independently created trie and the hash value of the independently created trie are generated by the verification server independent of the verification client and the trie and the hash value of the trie are generated by the verification client independent of the verification server” (Hemlin: Figure 1 (entire figure) provides for a verification platform; Paragraphs 0003, 0004 and 0005 provide for sensor data and metadata; Figure 3, (entire figure) and specifically elements 302 (data plus metadata), element 310 (merkle tree), element 316 (verification of hash of the trie), and element 322 (determining verification success) provide for industrial data stream integrity and verification process).
Hence, the Applicant’s arguments in view of the amendments have been fully considered but are not persuasive in view of reasons set forth above and the detailed response is provided under the 35 U.S.C. 103 rejection and the rejection will be maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemlin in view of Tran et al (US Patent Publication No. US 2017 /0232300A1; hereinafter, Tran).
Regarding Claim 1, Hemlin teaches:
A system to facilitate industrial data verification comprising a verification platform comprising a verification client and a verification server, the verification platform, including a data connection to receive a stream of industrial asset data, including a subset of the industrial asset data, from industrial asset sensors (Hemlin: Abstract and figure 1 (entire figure) provides for an industrial data [integrity] verification system; Paragraph 0018 and 0042 provides for a client and server; Figure 2, element 202 and paragraph 0003 along with paragraph 0042 provides for industrial sensor data); and 
at least one verification platform computer processor coupled to the data connection and adapted to store the subset of the industrial asset data into a data store, the subset of the industrial (Hemlin: Figure 1, element 100 and paragraphs 0042, 0043 and 0044 provides for a verification platform and data store; Figure 3, elements 314-322 along with paragraphs 0067 and 0070 provide for “verification has failed” and “0% content verified”—which is equivalent to treating the data as invalid and marking them as invalid—i.e. all incoming data is treated as unverified data);
generate a trie comprising the subset of the industrial asset data and associated metadata (Hemlin: Figure 2 (element 204) along with paragraph 0049 and 0050 provides for a Merkle tree and figure 2, element 208 and paragraph 0052 provides for hash value of the trie);
determine a hash value of the trie (Hemlin: Figure 2, element 208 and paragraph 0052 provides for hash value of the trie);
record the hash value associated in a secure, distributed ledger (Hemlin: Figure 2, element 216 along with paragraph 0049 and 0050 provides for a blockchain (secure distributed ledger)); 
receive a transaction identifier (Hemlin: Paragraph 0066 provides for a transaction identifier—wherein it is implicit that blockchain technology always involves a transaction identifier provided by the distributed ledger and it is implicitly understood by a person of ordinary skill in the art), and 
mark the subset of the industrial asset data in the data store as valid after using the transaction identifier to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset data and associated metadata, wherein the independently created trie and the hash value of the independently created trie are generated by the verification server independent of the verification client and the trie and the hash value of the trie are generated by the verification client independent of the verification server (Hemlin: Figure 3, elements 314-322 along with paragraphs 0068, 0069 and 0070 provide for ‘all segments verified successfully’ which is equivalent to marking the data as valid; Paragraphs 0003, 0004 and 0005 provide for sensor data and metadata; Figure 3, (entire figure) and specifically elements 302 (data plus metadata), element 310 (merkle tree), element 316 (verification of hash of the trie), and element 322 (determining verification success) provide for industrial data stream integrity and verification process).
Since Hemlin does not ‘explicitly’ teach or describe [receive a transaction identifier] from the secure, distributed ledger and [mark the subset after using] the transaction identifier [to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset], Tran [receive a transaction identifier] from the secure, distributed ledger and [mark the subset after using] the transaction identifier [to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset] (Tran: Paragraphs 0719, 0720, 725, 0771, 0779, 0781, 0782, 0798, 0799, 0983, and 0984 provides for transaction identifier and index (output index); Paragraph 0125 provides for permissionless distributed ledger; Paragraph 0211 provides for blockchain identifiers that are linked by a secure hash; Paragraph 0728 provides for Patricia-Merkle trie; Paragraphs 0984, 0985, 0986 and 0987 provide for industrial asset data and associated metadata stored in a blockchain (compressed representation/blockchain trie); Paragraph 0219 provides for comparing the [scanned] label data with the [stored-ledger] label data for a match; Paragraphs 0719, 0720 and 725 provides for transaction identifier and index (output index)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Data Verification Platform using a Distributed Ledger Technology (DLT—such as Blockchain) of Hemlin with the Blockchain System and Method of Tran such that the system and method of Hemlin modified by Tran teaches [receive a transaction identifier] from the secure, distributed ledger and [mark the subset after using] the transaction identifier [to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset]. One would have been motivated to make such a combination in order to improve security, data-integrity and computation speed (Tran: Paragraph 0728).
Regarding claim 2, the rejection of claim 1 is incorporate. Hemlin teaches:
(Hemlin: Figure 10, element 106 and paragraph 0086 provides for content consumer device (consuming platform)).
Regarding claim 3, the rejection of claim 1 is incorporate. Hemlin teaches:
The system of claim 1, wherein each node of the trie is associated with at least a portion of the subset of the industrial data and the associated metadata (Hemlin: Figure 2, element 202 provides data and metadata association to the trie).
Regarding claim 4, the rejection of claims 1 and 3 are incorporate. Since Hemlin does not explicitly teach the system of claim 3, wherein the trie metadata comprises a Patricia-Merkle trie, Tran teaches Patricia Merkle trie (Tran: Paragraph 0728 provides for Patricia-Merkle trie; Paragraphs 0984, 0985, 0986 and 0987 provide for industrial asset data and associated metadata stored in a blockchain (compressed representation/blockchain trie)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Data Verification Platform using a Distributed Ledger Technology (DLT—such as Blockchain) of Hemlin with the Blockchain System and Method of Tran such that the system and method of Hemlin modified by Tran teaches Patricia-Merkle tries. One would have been motivated to make such a combination in order to improve security, data-integrity and computation speed (Tran: Paragraph 0728).
Regarding claim 5, the rejection of claim 1 is incorporate. Hemlin teaches:
The system of claim 1, wherein the associated metadata includes at least one of: (i) a pseudo identifier, (ii) a time stamp, (iii) a unique client identifier, and (iv) data shape information (Hemlin: Paragraphs 0003, 0042, 0040, 0042, 0048, 0071 provide for identifier and time-stamps).
Regarding claim 6, the rejection of claim 1 is incorporate. Hemlin teaches:
The system of claim 1, wherein the verification platform is associated with at least one of: (i) a single network cloud-hosted topology; (ii) a multiple network cloud-hosted topology, and (iii) (Hemlin: Paragraph 0046, figure 1 (entire figure) and figure 10 (entire figure) provides for single and multiple network cloud networks).
Regarding claim 7, the rejection of claim 1 is incorporate. Hemlin teaches:
The system of claim 1, wherein the industrial asset sensors are associated with at least one of: (i) an engine, (ii) an aircraft, (iii) a locomotive, (iv) power generation, and (v) a wind turbine (Hemlin: Paragraphs 0003, 0012, 0046 and 0047 provide for time-series data generated by sensors, remote sensors, cameras lighting devices for usage data—i.e. wide industry base—and they are associated with power generation, locomotives, wind turbines and engines).
Regarding claim 8, the rejection of claim 1 is incorporate. Hemlin teaches:
The system of claim 1, wherein the secure, distributed ledger comprises blockchain technology (Hemlin: Figures 2 and 3 provides for Blockchain technology).
Regarding claim 9, the method described in claim 9, is performed by the system as described in claim 1. Hence, the same rationale for rejection of claim 1, applies to claim 9.
Regarding claim 10, the rejection of claim 9 is incorporate. Also, the method described in claim 10, is performed by the system as described in claim 4. Hence, the same rationale for rejection of claim 4, applies to claim 10.
Regarding claim 11, the rejection of claim 9 is incorporate. Also, the method described in claim 11, is performed by the system as described in claim 5. Hence, the same rationale for rejection of claim 5, applies to claim 11.
Regarding claim 12, the rejection of claim 9 is incorporate. Also, the method described in claim 12, is performed by the system as described in claim 8. Hence, the same rationale for rejection of claim 8, applies to claim 12.
Regarding claim 13, Hemlin teaches: 
A system to facilitate industrial data verification, comprising: a verification client, including: a data connection to receive a stream of industrial asset data, including a subset of the industrial asset data, from industrial asset sensors, and a verification client computer processor coupled to (Hemlin: Abstract and figure 1 (entire figure) provides for an industrial data [integrity] verification system; Paragraph 0018 and 0042 provides for a client and server; Figure 2, element 202 and paragraph 0003 along with paragraph 0042 provides for industrial sensor data; Figure 2 (element 204) along with paragraph 0049 and 0050 provides for a Merkle tree and figure 2, element 208 and paragraph 0052 provides for hash value of the trie); and 
determine a hash value of the first Merkle trie (Hemlin: Figure 2, element 208 and paragraph 0052 provides for hash value of the trie);
receive a pseudo identifier from a verification engine (Hemlin: Paragraph 0042, 0043 and 0047 provide for a content verification server (verification engine); Figure 2, element 202 provides for a identifier (pseudo identifier); Figure 2 (entire figure) and figure 3, element 302 provides for a pseudo identifier); and
transmit the subset of the industrial asset data to a verification server along with the associated metadata (Hemlin: Paragraphs 0046, 0047 and 0048 provide for transmitting data plus metadata to a verification server; Figure 2, element 202 and paragraphs 0047 and 0048);
the verification engine, including: a verification engine computer processor adapted to: receive the hash value from the verification client (Hemlin: Figure 3, element 302 provides for receiving hash L);
transmit the pseudo identifier to the verification client (Hemlin: Paragraph 0045 provides for identifiers; Figure 2, element 202 provides for identifier);
record the received hash value in a secure, distributed ledger (Hemlin: Figure 2, element 216 and 222 provides for recording hash value in a blockchain);
receive a transaction identifier (Hemlin: Figure 3, element 314 and paragraph 0066 provides for transaction identifiers—wherein it is implicit that blockchain technology always involves a transaction identifier provided by the distributed ledger and it is implicitly understood by a person of ordinary skill in the art); and
transmit the pseudo identifier and the transaction identifier to the verification server (Hemlin: Figure 3, element 202 and element 314 and paragraph 0066 provides for transaction identifiers)
the verification server, including: a verification server computer processor adapted to: receive the subset of the industrial asset data and the associated metadata from the verification client, receive the pseudo identifier and the transaction identifier from the verification engine, store the subset of the industrial asset data into a data store, the subset of the industrial asset data marked as invalid in the data store, independently create a second Merkle trie comprising the subset of the industrial asset data and the associated metadata, the second Merkle trie generated independently of the verification client and the first Merkle trie; determine an independent hash value associated with the second Merkle trie (Hemlin: Figure 3 (entire figure) along with paragraph 0061,  0062, 0063, 0064, 0065 and 0066 provide for determining a hash value for received data and metadata stream and creating a second Merkle trie);
retrieve the recorded hash value from the secure, distributed ledger, and mark the subset of the industrial asset data in the data store as valid after verifying that the recorded hash value matches the independent hash value associated with the second Patricia-Merkle trie (Hemlin: Figure 2 (entire figure) provides for first Merkle trie and storing it to a blockchain; Figure 3 (entire figure) provides for generating a second Merkle trie and verifying the hashes against the first trie stored in the blockchain; Figure 3, elements 314-322 along with paragraphs 0068, 0069 and 0070 provide for ‘all segments verified successfully’ which is equivalent to marking the data as valid; Paragraphs 0003, 0004 and 0005 provide for sensor data and metadata; Figure 3, (entire figure) and specifically elements 302 (data plus metadata), element 310 (merkle tree), element 316 (verification of hash of the trie), and element 322 (determining verification success) provide for industrial data stream integrity and verification process).
explicitly’ teach or describe [receive a transaction identifier] from the secure, distributed ledger and [mark the subset after using] the transaction identifier [to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset], Tran [receive a transaction identifier] from the secure, distributed ledger and [mark the subset after using] the transaction identifier [to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset] (Tran: Paragraphs 0719, 0720, 725, 0771, 0779, 0781, 0782, 0798, 0799, 0983, and 0984 provides for transaction identifier and index (output index); Paragraph 0125 provides for permissionless distributed ledger; Paragraph 0211 provides for blockchain identifiers that are linked by a secure hash; Paragraph 0728 provides for Patricia-Merkle trie; Paragraphs 0984, 0985, 0986 and 0987 provide for industrial asset data and associated metadata stored in a blockchain (compressed representation/blockchain trie); Paragraph 0219 provides for comparing the [scanned] label data with the [stored-ledger] label data for a match; Paragraphs 0719, 0720 and 725 provides for transaction identifier and index (output index)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Data Verification Platform using a Distributed Ledger Technology (DLT—such as Blockchain) of Hemlin with the Blockchain System and Method of Tran such that the system and method of Hemlin modified by Tran teaches [receive a transaction identifier] from the secure, distributed ledger and [mark the subset after using] the transaction identifier [to verify that the recorded hash value matches a hash value of an independently created trie comprising the subset of industrial asset]. One would have been motivated to make such a combination in order to improve security, data-integrity and computation speed (Tran: Paragraph 0728).
Since Hemlin does not explicitly teach that the Merkle trie is a Patricia-Merkle trie, Tran teaches Patricia Merkle trie (Tran: Paragraph 0728 provides for Patricia-Merkle trie; Paragraphs 0984, 0985, 0986 and 0987 provide for industrial asset data and associated metadata stored in a blockchain (compressed representation/blockchain trie).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Data Verification Platform using a Distributed Ledger Technology (DLT—such as Blockchain) of Hemlin with the Blockchain System and Method of Tran such that the system and method of Hemlin modified by Tran teaches Patricia-Merkle tries. One would have been motivated to make such a combination in order to improve security, data-integrity and computation speed (Tran: Paragraph 0728).
Regarding claim 14, the rejection of claim 13 is incorporate. Tran teaches: 
The system of claim 13, wherein the associated metadata includes at least one of: (i) the pseudo identifier, (ii) a time stamp, (iii) a unique client identifier, and (iv) data shape information (Hemlin: Paragraphs 0003, 0042, 0040, 0042, 0048, 0071 provide for identifier and time-stamps; Tran: Paragraph 0169 provides for identifiers; Paragraph 0324 and 0804 provides for time-stamped records; Paragraph 0929 provides for data includes identity and metadata and identifiers; paragraph 0318 provides for data shape information).
Regarding claim 15, the rejection of claim 13 is incorporate. Tran teaches: 
The system of claim 13, wherein the verification platform client is associated with at least one of: (i) a single network cloud-hosted topology, (ii) a multiple network cloud-hosted topology, and (iii) a participant hosted intranet environment (Hemlin: Paragraph 0046, figure 1 (entire figure) and figure 10 (entire figure) provides for single and multiple network cloud networks; Tran: Paragraph 0275 provides for network and network topology; Paragraph 0147 and 0775 provides for cloud storage; Figure 14H (Entire Figure) and paragraph 0911 provides for various networks such as cellular networks, radio, Wi-Fi, short range networks etc.).
Regarding claim 16, the rejection of claim 13 is incorporate. Tran teaches: 
The system of claim 13, wherein the industrial asset sensors are associated with at least one of (i) an engine, (ii) an aircraft, (iii) a locomotive, (iv) power generation, and (v) a wind turbine (Hemlin: Paragraphs 0003, 0012, 0046 and 0047 provide for time-series data generated by sensors, remote sensors, cameras lighting devices for usage data—i.e. wide industry base—and they are associated with power generation, locomotives, wind turbines and engines; Tran: Paragraph 0990 provides for Electric Grid (Power Generation)).
Regarding claim 17, the rejection of claim 13 is incorporate. Tran teaches: 
The system of claim 13, wherein the secure, distributed ledger comprises blockchain technology (Hemlin: Figures 2 and 3 provides for Blockchain technology; Tran: Paragraph 0119 provides for Blockchain technology).
Regarding claim 18, the rejection of claim 13 is incorporate. Tran teaches: 
The system of claim 13, further comprising: the data store, wherein the data store is adapted to provide information marked as valid to a consuming platform (Hemlin: Figure 10, element 106 and paragraph 0086 provides for content consumer device (consuming platform); Figure 3; Figure 3, elements 314-322 along with paragraphs 0068, 0069 and 0070 provide for ‘all segments verified successfully’ which is equivalent to marking the data as valid; Paragraphs 0003, 0004 and 0005 provide for sensor data and metadata; Figure 3, (entire figure) and specifically elements 302 (data plus metadata), element 310 (merkle tree), element 316 (verification of hash of the trie), and element 322 (determining verification success) provide for industrial data stream integrity and verification process).
Regarding claim 19, the rejection of claims 13 and 18 are incorporate. Tran teaches: 
The system of claim 18, further comprising: the consuming platform adapted to utilize information marked as being in the data store (Hemlin: Figure 10, element 106 and paragraph 0086 provides for content consumer device (consuming platform)).
Regarding claim 20, the rejection of claims 13, 18 and 19 are incorporate. Tran teaches: 
The system of claim 19, further comprising: an industrial asset item including the industrial asset sensors to generate the stream of industrial asset data, including the subset of the industrial asset data (Hemlin: Paragraphs 0003, 0042, 0040, 0042, 0048, 0071 provide for identifier and time-stamps; Tran: Paragraph 0003 provides for IoT devices and sensors; Morrison: Paragraph 0063 provides for industrial applications; Paragraph 0068 provides for sensors to identify situational context).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patent 10404696 B2; 9960920 B2 and US Patent Publications 20170250815; 20190245856; and 20190349426 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/Tischi Balachandra/
Examiner, Art Unit 3662